J-S28024-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SAMUEL TORRES                              :
                                               :
                       Appellant               :   No. 1317 MDA 2019

                   Appeal from the Order Entered July 9, 2019
    In the Court of Common Pleas of York County Criminal Division at No(s):
                            CP-67-CR-0000500-1993


BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                                  FILED JULY 15, 2020

        Appellant, Samuel Torres, appeals from the order entered on July 9,

2019, which granted in part and denied in part his “Motion to Bar the

Applicability of Sex Offender Registration and/or Petition for Writ of Habeas

Corpus.”     We vacate the portion of the lower court’s order that granted

Appellant relief in this case and remand.

        On December 31, 1992, Appellant committed rape and indecent

assault.1 On May 3, 1993, Appellant pleaded guilty to the crimes and, on June

21, 1993, the trial court sentenced Appellant to serve an aggregate term of

four to eight years in prison for his convictions. See N.T. Sentencing, 6/21/93,

at 3. We affirmed Appellant’s judgment of sentence on July 22, 1994 and the

Pennsylvania Supreme Court denied Appellant’s petition for allowance of

____________________________________________


1   18 Pa.C.S.A. §§ 3121(a)(1) and 3126(1), respectively.
J-S28024-20



appeal on December 30, 1994. Commonwealth v. Torres, ___ A.2d ___,

766 HBG 1993, appeal denied, ___ A.2d ___, 425 M.D. Alloc. Dck. 1994 (Pa.

1994).

        Appellant was released from prison in December 2000 and, in

accordance with Megan’s Law II,2 Appellant began registering as a sexual

offender on December 26, 2000. N.T. Hearing, 5/3/18, at 5 and 7.

        On April 13, 2018, Appellant filed, at his criminal docket number, a

“Motion to Bar the Applicability of Sex Offender Registration and/or Petition

for Writ of Habeas Corpus” (hereinafter “Appellant’s Petition” or “the

Petition”).    Within the Petition, Appellant averred that he is currently

registering as a sex offender, pursuant to the Sex Offender Registration and

Notification Act (“SORNA”), 42 Pa.C.S.A. §§ 9799.10-9799.75.        However,

Appellant claimed that he should not be forced to register as a sex offender

because, under the plain language of the statute, SORNA does not apply to

him. See Appellant’s Petition, 4/13/18, at 1-2. Appellant requested that the

lower court “find [SORNA’s] registration [requirement] inapplicable to

[Appellant] or issue a writ of habeas corpus barring application of any sexual

offender registration requirements.” Appellant’s Petition, 4/13/18, at 2 (some

capitalization omitted).

        On May 3, 2018, the lower court held a hearing on Appellant’s motion

and on May 22, 2018, Appellant filed a post-hearing brief. Within the brief,

____________________________________________


2   42 Pa.C.S.A. §§ 9791-9799.7 (expired).

                                           -2-
J-S28024-20



Appellant put forth a claim that was not contained in his petition. Specifically,

Appellant argued in his post-hearing brief that he should not be required to

register under SORNA because, in Commonwealth v. Muniz, 164 A.3d 1189

(Pa. 2017), the Pennsylvania Supreme Court held that the retroactive

application   of   SORNA’s   registration   requirement    is   unconstitutional.

Appellant’s Post-Hearing Brief, 5/22/18, at 3-6.

      On July 9, 2019, the lower court entered an order, which granted in part

and denied in part Appellant’s Petition. The lower court ruled: “the State

Police may require [Appellant] to continue registering subject to the

registration requirements of Megan’s Law II; however, any additional

requirements that might exist in Act 29 of 2018 that go beyond Megan’s Law

II are disallowed.” Lower Court Order, 7/9/19, at 3 (emphasis omitted).

      Appellant filed a timely notice of appeal from the lower court’s order.

He raises one claim to this Court:

        Can the requirements of Megan’s Law II be imposed on
        [Appellant] where Megan’s Law II expired with the passage
        of SORNA in 2012, the trial court found any requirements in
        excess of those found in Megan’s Law II cannot be enforced,
        and it is clear that the General Assembly passed the
        successors to Megan’s Law II specifically to strengthen its
        requirements?

Appellant’s Brief at 4.

      Before considering Appellant’s claim, we must determine whether the

courts of this Commonwealth possess subject matter jurisdiction over the

merits of Appellant’s Petition. See Grom v. Burgoon, 672 A.2d 823-824 (Pa.



                                      -3-
J-S28024-20



Super. 1996) (“[i]t is well-settled that the question of subject matter

jurisdiction may be raised at any time, by any party, or by the court sua

sponte”).

      Appellant began registering as a sex offender in December 2000, in

accordance with Megan’s Law II, and, at the time SORNA was enacted,

Appellant’s registration obligation had not expired.     Therefore, at the time

Appellant filed the Petition in 2018, Appellant was facially subject to

registration under Subchapter I of SORNA.         See 42 Pa.C.S.A. § 9799.52

(“[t]his subchapter shall apply to individuals who were . . . required to register

with the Pennsylvania State Police under a former sexual offender registration

law of this Commonwealth on or after April 22, 1996, but before December

20, 2012, whose period of registration has not expired”).

      Within Appellant’s Petition, Appellant challenged SORNA’s registration

provisions and Appellant requested that the lower court “find [SORNA’s]

registration [requirement] inapplicable to [Appellant] or issue a writ of habeas

corpus barring application of any sexual offender registration requirements.”

Appellant’s Petition, 4/13/18, at 2 (some capitalization omitted). As we have

held, “claims challenging application of SORNA’s registration provisions . . .

are considered under the [Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546],” as these claims implicate the legality of a petitioner’s

sentence.   Commonwealth v. Greco, 203 A.3d 1120, 1123 (Pa. Super.

2019); see also 42 Pa.C.S.A. § 9542 (“[the PCRA] provides for an action by

which persons convicted of crimes they did not commit and persons serving

                                      -4-
J-S28024-20



illegal sentences may obtain collateral relief”). The PCRA expressly states that

it “is the sole means of obtaining collateral relief and encompasses all other

common law and statutory remedies . . . including habeas corpus and coram

nobis.” 42 Pa.C.S.A. § 9542; see also Commonwealth v. Ahlborn, 699
A.2d 718, 721 (Pa. 1997). Thus, under the plain terms of the PCRA, “if the

underlying substantive claim is one that could potentially be remedied under

the PCRA, that claim is exclusive to the PCRA.” Commonwealth v. Pagan,

864 A.2d 1231, 1233 (Pa. Super. 2004) (emphasis in original).

      Therefore, since Appellant was facially required to register under SORNA

and since “claims challenging application of SORNA’s registration provisions .

. . are considered under the PCRA,” Appellant’s claim, challenging his

registration obligation under SORNA, falls under the rubric of the PCRA.

Greco, 203 A.3d at 1123. Moreover, since the PCRA encompasses Appellant’s

claim, Appellant “can only find relief under the PCRA’s strictures.” Pagan,
864 A.2d at 1233; see also Commonwealth v. Descardes, 136 A.3d 493,

501 (Pa. 2016) (“[the Pennsylvania Supreme] Court has consistently held

that, pursuant to the plain language of Section 9542, where a claim is

cognizable under the PCRA, the PCRA is the only method of obtaining collateral

review”).

      The PCRA contains a jurisdictional time-bar, which is subject to limited

statutory exceptions.    This time-bar demands that “any PCRA petition,

including a second or subsequent petition, [] be filed within one year of the

date that the petitioner’s judgment of sentence becomes final, unless [the]

                                     -5-
J-S28024-20



petitioner pleads [and] proves that one of the [three] exceptions to the

timeliness requirement . . . is applicable.” Commonwealth v. McKeever,

947 A.2d 782, 785 (Pa. Super. 2008); 42 Pa.C.S.A. § 9545(b). Further, since

the time-bar implicates the subject matter jurisdiction of our courts, we are

required to first determine the timeliness of a petition before we are able to

consider any of the underlying claims. Commonwealth v. Yarris, 731 A.2d
581, 586 (Pa. 1999). Our Supreme Court explained:

        the PCRA timeliness requirements are jurisdictional in nature
        and, accordingly, a PCRA court is precluded from considering
        untimely PCRA petitions. [The Pennsylvania Supreme Court
        has] also held that even where the PCRA court does not
        address the applicability of the PCRA timing mandate, th[e
        court would] consider the issue sua sponte, as it is a
        threshold question implicating our subject matter jurisdiction
        and ability to grant the requested relief.

Commonwealth v. Whitney, 817 A.2d 473, 475-476 (Pa. 2003) (citations

omitted).   “The question of whether a [PCRA] petition is timely raises a

question of law. Where the petitioner raises questions of law, our standard of

review is de novo and our scope of review plenary.” Commonwealth v.

Taylor, 65 A.3d 462, 468 (Pa. Super. 2013) (citations omitted).

      Appellant’s judgment of sentence became final in 1995, when the time

for filing a petition for writ of certiorari with the United States Supreme Court

expired. As Appellant did not file his current petition until April 13, 2018, the

current petition is manifestly untimely and the burden thus fell upon Appellant

to plead and prove that one of the enumerated exceptions to the one-year

time-bar    applied   to   his   case.    See   42   Pa.C.S.A.   §   9545(b)(1);


                                         -6-
J-S28024-20



Commonwealth v. Perrin, 947 A.2d 1284, 1286 (Pa. Super. 2008) (to

properly invoke a statutory exception to the one-year time-bar, the PCRA

demands that the petitioner properly plead and prove all required elements of

the relied-upon exception).

          Appellant did not attempt to plead any exception to the one-year

time-bar in the Petition.     Thus, Appellant's Petition is time-barred and our

“courts are without jurisdiction to offer [Appellant] any form of relief.”

Commonwealth v. Jackson, 30 A.3d 516, 523 (Pa. Super. 2011).                 We,

therefore, affirm the portion of the PCRA court’s order that denied Appellant

relief.

          However, as noted above, the PCRA court also granted Appellant partial

relief in this case. See PCRA Court Order, 7/9/19, at 3. This was erroneous.

As we have held, it is “well settled that a judgment or decree rendered by a

court which lacks jurisdiction of the subject matter or of the person is null and

void.” Commonwealth v. Schmotzer, 831 A.2d 689, 695 n. 2 (Pa. Super.

2003); see also Comm. ex rel. Penland v. Ashe, 19 A.2d 464, 466 (Pa.

1941) (“every judgment is void, which clearly appears on its own face to have

been pronounced by a court having no jurisdiction or authority in the

subject-matter”). A void judgment is “no judgment at all.” Ashe, 19 A.2d at

466. Thus, our Supreme Court has held, “it is the duty of the court of its own

motion to strike off [a void judgment] whenever its attention is called to it.”

Romberger v. Romberger, 139 A. 159, 160 (Pa. 1927).




                                       -7-
J-S28024-20



          In this case, the PCRA court did not possess subject matter jurisdiction

to entertain the merits of Appellant’s claim. Therefore, we must vacate the

portion of the PCRA court’s July 9, 2019 order that granted Appellant partial

relief.

          Order affirmed in part and vacated in part. Case remanded. Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/15/2020




                                        -8-